Pierpoint, J.
It appears from the case that in 1816 a school district was formed composed of district No. 8 in the town of Chelsea, and No. 15 in the town of Brookfield, by the concurrent vote of the two towns, and that such district has kept up its organization from that time to the present; that the farm on which the plaintiff resides, and on which the tax was laid, which the defendant, as collector of said district, was attempting to collect when he took the property sued for, lies within the limits of said district as originally formed; that no attempt was made to vary or alter the lines or extent of said district from the time of its organization up to 1835 ; that at the annual March meeting of th^t year the town of Chelsea voted to set the occupant of the farm now owned by the plaintiff to district No. 15 in the town of Tunbridge, and such district voted to receive him according to the statute; that from that time the occupant of the farm acted and was treated as belonging to district No. 15 in Tunbridge, until 1845, when the town of Chelsea by vote in due form took the occupant of said farm from said district No. 15 in Tunbridge, and set him to district No. 1 in Chelsea; that said occupant continued a member of district No. 1 in Chelsea until 1854, when the plaintiff became the owner of said *386farm, when by votes of the town of Chelsea and sehool district No. 15 in Tunbridge, the farm was again set to district No. 15 in Tunbridge ; that from that time to the present the plaintiff has acted with and been regarded as belonging to said district No. 15 in Tunbridge.
It is insisted that all these proceedings on the part of the town of Chelsea were irregular and void, on the ground that after the district was formed in 18Í6, the town had no control over its boundaries or its inhabitants, as members of such district; that no change could be made therein without first causing the district to be dissolved according to the provisions of the 47th section of the 20th chapter of the Compiled Statutes, relating to school districts. This section provides a method by which districts, formed of parts of two or more towns, may be dissolved ; but we do not think it is the only method by which such a district may be dissolved, or its limits altered. It may unquestionably be done by mutual consent. This is fully recognized in Pierce v. Whitman, 23 Vt. 626. Whether one town of its own will, without the consent of the other town and the district, and against their wishes, may set off a part of such district to another district, is a question of more difficulty, and one which we do not find it necessary to decide in this case. That it may be done with the consent of such district is expressly decided in Pierce v. Whitman before referred to. The case here does not show an express assent on the part of the district to the acts of the town of Chelsea, but the entire control over this farm and its occupants, so far as relates to its school'district taxation and connection, has been exercised by the town of Chelsea, and has been substantially acquiesced in for near a quarter of a century by the district. It is true the case shows that recently the district have occasionally laid taxes on this farm, and on one occasion asked the plaintiff to pay a tax, which he refused, and the matter was dropped. This is the only instance in which the district have ever asked for a tax, or attempted to collect one before that, out of which this controversy arose. We think it is now quite too late for them to attempt to exercise their authority over this territory ; indeed it may fairly be presumed, after such a long period of acquiescence, that the act of the town in making the transfer had *387its origin in, or was done in connection with, the express assent <of the district; and, 'at all events, after having stood quietly hy and seen the transfer made, and rights thereby vested in other ■districts, they eannot now be permitted to come in and question ' ‘its validity.
The judgment of the county court is reversed, and judgment for the plaintiff for $2,50 and. cost, according to the stipulation of the parties.